FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           May 30, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                           No. 17-8069
v.                                               (D.C. No. 1:16-CR-00230-ABJ-1)
                                                             (D. Wyo.)
DONALD ALEXANDER SHERIFF, a/k/a
Donald Sample,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, KELLY, and BACHARACH, Circuit Judges.**
                  _________________________________

      Defendant-Appellant Donald Alexander Sheriff was convicted by a jury of

bank robbery, 18 U.S.C. § 2113(a), (d), and brandishing a firearm during and in

relation to a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). The Presentence

Investigation Report (PSR) noted that Mr. Sheriff had eight prior federal convictions,

five for robbery and three for bank robbery, which it determined, along with the

instant offense, were all crimes of violence under U.S.S.G. § 4B1.2. The district


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
court agreed, determined Mr. Sheriff a career offender, and sentenced him to

consecutive terms of 276 months on the bank robbery count and 84 months on the

brandishing count, for a total of 360 months, with concurrent five year terms of

supervised release thereafter. In addition, he was ordered to make restitution in the

amount of $178,374.87.

      On appeal, Mr. Sheriff argues that the district court erred when it determined

that his bank robbery convictions under 18 U.S.C. 2113(a) were crimes of violence.

Mr. Sheriff’s argument is foreclosed by this court’s recent decision in United States

v. McCranie, No. 17-1058, 2018 WL 2050093 (10th Cir. 2018). There, we held that

federal bank robbery is categorically a crime of violence. McCranie, 2018 WL

2050093, at *4. As this panel is bound by that panel’s decision, In re Smith, 10 F.3d

723, 724 (10th Cir. 1993), the district court judgment is

      AFFIRMED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           2